 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        ZACKERY CHRISTOPHER                               CASE NO. C19-5428RBL
 9      TORRENCE,
                                                          ORDER
10                             Petitioner,
                 v.
11
        JEFFREY A. UTTECHT,
12
                               Respondent.
13

14
            THIS MATTER is before the Court on Petitioner Torrence’s Motion for Reconsideration
15
     [Dkt. # 19] of the Court’s Order [Dkt. # 17] adopting the Magistrate Judge’s Report and
16
     Recommendation [Dkt. # 15]. The Court dismissed Torrence’s § 2254 without prejudice for
17
     failure to exhaust.
18
            Torrence’s Motion for Reconsideration is a 29-page handwritten legal brief with virtually
19
     no connection to the facts of procedural history of this case. It does not address the Report and
20
     Recommendation. Except for the handwritten caption and the signature, it is identical to a similar
21
     motion filed in Keevy v Uttecht, Cause No. 19-5343RBL [Dkt. # 15 in that case].
22

23

24


     ORDER - 1
 1          Under Local Rule 7(h)(1), motions for reconsideration are disfavored, and will ordinarily

 2   be denied unless there is a showing of (a) manifest error in the ruling, or (b) facts or legal

 3   authority which could not have been brought to the attention of the court earlier, through

 4   reasonable diligence. The term “manifest error” is “an error that is plain and indisputable, and

 5   that amounts to a complete disregard of the controlling law or the credible evidence in the

 6   record.” Black's Law Dictionary 622 (9th ed. 2009).

 7          Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of

 8   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

 9   877, 890 (9th Cir. 2000). “[A] motion for reconsideration should not be granted, absent highly

10   unusual circumstances, unless the district court is presented with newly discovered evidence,

11   committed clear error, or if there is an intervening change in the controlling law.” Marlyn

12   Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Neither

13   the Local Civil Rules nor the Federal Rule of Civil Procedure, which allow for a motion for

14   reconsideration, is intended to provide litigants with a second bite at the apple. A motion for

15   reconsideration should not be used to ask a court to rethink what the court had already thought

16   through — rightly or wrongly. Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D.

17   Ariz. 1995). Mere disagreement with a previous order is an insufficient basis for reconsideration,

18   and reconsideration may not be based on evidence and legal arguments that could have been

19   presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT & T Co., 363 F.

20   Supp. 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is committed to

21   the sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands of the Yakima

22   Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

23

24


     ORDER - 2
 1         The cut-and-paste form Motion for Reconsideration does not meet this standard, and it is

 2   DENIED.

 3         IT IS SO ORDERED.

 4         Dated this 4th day of September, 2019.

 5

 6                                                     A
                                                       Ronald B. Leighton
 7                                                     United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
